



EXHIBIT 10.2


SPECTRA ENERGY CORP PERFORMANCE SHARE AWARD AGREEMENT






This Performance Share Award Agreement (the “Agreement”) has been made as of ,
(the “Date of Grant”) between Spectra Energy Corp, a Delaware Company, with its
principal offices in Houston, Texas (the “Company”), and
___________(the “Grantee”).


RECITALS


Under the amended and restated Spectra Energy Corp 2007 Long-Term Incentive Plan
as it may, from time to time, be amended (the “Plan”), the Compensation
Committee of the Board of Directors of the Company (the “Committee”), or its
delegatee, has determined the form of this Agreement and selected the Grantee,
as an Employee, to receive the award evidenced by this Agreement (which also
includes Schedule A hereto or Schedule B hereto, as applicable to the Grantee)
(the “Award”) and the Performance Share units and tandem Dividend Equivalents
that are subject hereto. Awards are not intended for employees who have given
notice of resignation or who have been given notice of termination by the
Company or an employing Subsidiary, and will not accrue to employees once such
notices are given. For clarity, Awards do not accrue for employees who have
received notice, given notice or have been determined to be entitled to a notice
period by a court, and no damages suffered by an employee due to lack of
sufficient notice will include compensation for loss of vesting rights or
accrual of an Award, notwithstanding any statutory, contractual, or common law
period of notice of termination, or compensation in lieu of such notice, to
which an employee may be entitled. The applicable provisions of the Plan are
incorporated in this Agreement by reference, including the definitions of terms
contained in the Plan (unless such terms are otherwise defined herein).


AWARD


In accordance with the Plan, the Company has made this Award, effective as of
the Date of Grant and upon the following terms and conditions:




Section 1.    Number and Nature of Performance Share Units and Tandem
Dividend Equivalents. The number of Performance Share units and the number of
tandem Dividend Equivalents subject to this Award are each __________(_______).
Each Performance Share unit, upon becoming vested before its expiration,
represents a right to receive payment in the form of one (1) share of Common
Stock. Each tandem Dividend Equivalent, after its tandem Performance Share unit
vests, represents a right to receive a cash payment equivalent in amount to the
aggregate cash dividends declared and paid on one (1) share of Common Stock for
the period beginning on the Date of Grant and ending on the date such Dividend
Equivalent expires. Each tandem Performance Share unit, consisting of both the
Performance Share unit and the tandem




2016 Performance Award - Double Trigger - Stock            

--------------------------------------------------------------------------------






Dividend Equivalents, is either paid or is deferred in accordance with
procedures stablished by the Committee that comply with the requirements of Code
Section 409A, if applicable. Performance Share units and Dividend Equivalents
are used solely as units of measurement, and are not shares of Common Stock, and
the Grantee is not, and has no rights as, a shareholder of the Company by virtue
of this Award.


Section 2. Vesting of Performance Share Units. (a) Provided that Grantee’s
continuous employment by the Company, including Subsidiaries, has not
terminated, or as otherwise provided in Sections 2(b) or 2(c), Performance Share
units subject to this Award shall become vested upon the written certification
by the Committee, or its delegatee, in its sole discretion, of the achievement
of the Performance Goal, which is the Company’s Total Shareholder Return (“TSR”)
relative to the TSR of the peer group of companies listed on Exhibit A to this
Agreement (the “Peer Group”), for the period beginning January 1, 2016 and
ending December 31, 2018 (“Performance Period”), at,
or above, the 30th percentile, in accordance with the applicable vesting
percentage specified for such percentile ranking in the following schedule:


Percentile Ranking            Vesting Percentage


Lower than 30th            0%
30th                    50%
*                    *
50th                    100%
*                    *
80th or higher                200%


*When such determination is of a percentile ranking between those specified,
such results will be interpolated on a straight-line basis to determine the
applicable vesting percentage.


All Performance Share units that do not become vested upon the written
certification by the Committee, or its delegatee, in its sole discretion, or as
otherwise provided in Sections 2(b), 2(c) or 2(d), shall be forfeited.


For purposes of this Agreement, “TSR” means the change in fair market value over
a specified period of time, expressed as a percentage, of an initial investment
in specified common stock, with dividends reinvested, as determined utilizing
such methodology as the Committee, or its delegate, shall approve, with the
final TSR considering the last twenty (20) business days preceding the start and
the end of the period.


In addition, when calculating TSR for the Performance Period, (i) if a company
that would have been included in the Peer Group as a result of being in the S&P
500 Energy Index or the Alerian MLP Index (an “Index Company”) is not in the
applicable index for the entire Performance Period, the performance of such
company will not be used in calculating the Peer Group’s TSR, except that the
performance of any company that ceases to be an Index Company during the
Performance Period because it becomes








2016 Performance Award - Double Trigger - Stock            2



--------------------------------------------------------------------------------





bankrupt during the Performance Period will be included in calculating Peer
Group’s TSR; (ii) with respect to a company in the Peer Group that is not an
Index Company, the performance of such a company will not be used in calculating
the Peer Group’s TSR if the company is not publicly traded (i.e., has no ticker
symbol) for the entire Performance Period, except that the performance of any
such company in the Peer Group that becomes bankrupt during the Performance
Period will be included in calculating the Peer Group’s TSR even if it has no
ticker symbol at the end of the Performance Period; and (iii) the Committee
retains discretion to reduce Performance Awards that were otherwise earned in
the event that the Company’s TSR during the Performance Period is negative.


(b) In the event that, prior to the date that the determination of the
achievement of the Performance Goal is made, the Grantee’s continuous employment
by the Company, including Subsidiaries, terminates, the Performance Share units
subject to this Award shall be forfeited, except that if such employment
terminates (i) at a time when Grantee is eligible for an immediately payable
early or normal retirement benefit under the Spectra Energy Retirement Cash
Balance Plan or under another retirement plan of the Company or a Subsidiary,
which plan the Committee, or its delegatee, in its sole discretion, determines
to be the functional equivalent of the Spectra Energy Retirement Cash Balance
Plan (“Functional Equivalent Plan”), unless the Committee, or its delegatee, in
its sole discretion, determines that (A) Grantee is in violation of any
obligation identified in Section 3 or (B) the termination of Grantee’s
employment is for Cause, (ii) as the result of the termination of such
employment by the Company, or employing Subsidiary, other than for Cause, as
determined by the Company or employing Subsidiary, in its sole discretion, or
(iii) as the direct and sole result, as determined by the Company, or employing
Subsidiary, in its sole discretion, of the divestiture of assets, a business, or
a company, by the Company or a Subsidiary, the Performance Share units subject
to this Award shall be prorated on the basis of the portion of the Performance
Period that Grantee’s active employment with the Company, including
Subsidiaries, (“Active Employment”) continued (unless such termination occurs
after the end of the Performance Period, in which event the number of
Performance Share units earned, if any, shall not be prorated) and shall vest
upon such determination of the achievement of the Performance Goal, at such
vesting percentage determined by the Committee, or its delegate. Solely for
purposes of calculating the prorated payment in the preceding sentence, if the
Grantee’s Active Employment continued for at least one (1) day during a calendar
month in the Performance Period, Grantee’s Active Employment shall be considered
to have continued for the entirety of such month, but in no event for more than
thirty-six (36) months. The additional provisions of Section 1 of Schedule B
hereto are also incorporated herein if Schedule B is applicable to the Grantee.
For the purposes of this Agreement, “Cause” for termination by the Company, or
employing Subsidiary, of the Grantee’s employment shall include (i) a material
failure by the Grantee to carry out, or malfeasance or gross insubordination in
carrying out, reasonably assigned duties or instructions consistent with the
Grantee’s position, (ii) the final conviction of the Grantee of a (A) felony,
(B) crime or criminal offense involving moral turpitude, or (C) criminal or
summary conviction offense that is related to the Grantee’s employment with the
Company or an






2016 Performance Award - Double Trigger - Stock            3



--------------------------------------------------------------------------------





employing Subsidiary, (iii) an egregious act of dishonesty by the Grantee
(including, without limitation, theft or embezzlement) in connection with
employment, or a malicious action by the Grantee toward the customers or
employees of the Company or any affiliate, (iv) a material breach by the Grantee
of the Company’s Code of Business Ethics, (v) the failure of the Grantee to
cooperate fully with governmental investigations involving the Company or its
affiliates, or (vi) the usual meaning of just cause under Canadian common law,
if applicable; all as determined by the Company in its sole discretion. Further,
if Grantee voluntarily terminates employment with the Company, including
Subsidiaries, after the Performance Period has ended and prior to the date that
the determination of the achievement of the Performance Goal is made, all as
determined by the Company, or employing Subsidiary, in its sole discretion, the
Performance Share units subject to this Award shall vest upon such determination
of the achievement of the Performance Goal, at such vesting percentage
determined by the Committee, or its delegate.


(c) In the event that Grantee’s employment with the Company, including
Subsidiaries, terminates before the Performance Period has ended (i.e., on or
before the last day of the Performance Period) (i) as the result of the
Grantee’s death, or (ii) as the result of the Grantee’s “permanent and total
disability” as defined in Section 1 of Schedule A hereto or Section 2 of
Schedule B hereto, as applicable to the Grantee, the Performance Share units
subject to this Award shall vest upon such occurrence, at the
100% vesting percentage, irrespective of any subsequent determination of the
achievement of the Performance Goal. In the event that (i) Grantee’s employment
with the Company, including Subsidiaries, terminates after the Performance
Period has ended (A) as the result of the Grantee’s death, or (B) as the result
of the Grantee’s “permanent and total disability” as defined in Section 1 of
Schedule A hereto or Section
2 of Schedule B hereto, as applicable to the Grantee, all as determined by the
Company, or employing Subsidiary, in its sole discretion, the Performance Share
units subject to this Award shall vest upon such determination of the
achievement of the Performance Goal, at such vesting percentage determined by
the Committee, or its delegatee.


(d) Notwithstanding the foregoing or anything to the contrary contained herein,
in the event that a Change in Control occurs before the Performance Period has
ended, the following provisions shall apply to this Award to the extent the
Award is not yet vested. The achievement of the Performance Goal and the
applicable “vesting percentage” shall be determined as set forth in Section 2(a)
except shall be based upon the Company’s TSR relative to the TSR of the Peer
Group for the period beginning on January 1, 2016, and ending on the effective
date of the Change in Control (such period, the “CIC Performance Period” and
such determination, the “CIC Performance Goal Determination”), and the Award
shall vest on December 31, 2018, at such vesting percentage determined by the
Committee, or its delegate, based on the CIC Performance Goal Determination,
provided that the Grantee remains continuously employed by the Company, an
employing Subsidiary, or their successor through December 31, 2018. In the event
that the Grantee does not remain continuously employed by the Company, an
employing Subsidiary, or their successor, through






2016 Performance Award - Double Trigger - Stock            4



--------------------------------------------------------------------------------





December 31, 2018, the Performance Share units subject to this Award shall be
forfeited, except as follows:


(i) In the event that Grantee’s employment termination is the result of the
Grantee’s death or the Grantee’s “permanent and total disability” as defined in
Section 1 of Schedule A hereto or Section 2 of Schedule B hereto, as applicable
to the Grantee, and occurs on or after the occurrence of the Change in Control,
the Performance Share units subject to this Award shall vest upon such
employment termination, at such vesting percentage determined by the Committee,
or its delegate, based on the CIC Performance Goal Determination.


(ii) In the event that the Grantee’s employment termination meets the criteria
in Section 2(b)(i), the Performance Share units subject to this Award shall be
prorated on the basis of the portion of the period beginning January 1, 2016 and
ending on December 31, 2018 (the “Vesting Period”) that Grantee’s Active
Employment continued during the Vesting Period, and the Award shall be
considered to vest on December 31, 2018, at such vesting percentage determined
by the Committee, or its delegate, based on the CIC Performance Goal
Determination. Solely for purposes of calculating the prorated payment in the
preceding sentence, if the Grantee’s Active Employment continued for at least
one (1) day during a calendar month in the Vesting Period, Grantee’s Active
Employment shall be considered to have continued for the entirety of such month,
but in no event for more than thirty-six (36) months.


(iii) In the event that following the occurrence of the Change in Control and
before the second anniversary of the occurrence of the Change in Control, (A)
the Grantee’s employment is terminated involuntarily, and not for Cause, by the
Company, or employing Subsidiary, or their successor; or (B) such employment is
terminated by the Grantee for Good Reason, the Performance Share units subject
to this Award shall vest upon such occurrence, at such vesting percentage
determined by the Committee, or its delegate, based on the CIC Performance Goal
Determination. In the event that the Grantee’s employment is terminated
involuntarily, and not for Cause, by the Company, or employing Subsidiary, or
their successor during the Vesting Period and either (1) prior to the occurrence
of the Change in Control or (2) on or after the second anniversary of the
occurrence of the Change in Control, the Performance Share units subject to this
Award shall be prorated on the basis of the portion of the Vesting Period that
Grantee’s Active Employment continued during the Vesting Period, and the Award
shall be considered to vest on December 31, 2018, at such vesting percentage
determined by the Committee, or its delegate, based on the CIC Performance Goal
Determination. Solely for purposes of calculating the prorated payment in the
preceding sentence, if the Grantee’s Active Employment continued for at least
one (1) day during a calendar month in






2016 Performance Award - Double Trigger - Stock            5



--------------------------------------------------------------------------------





the Vesting Period, Grantee’s Active Employment shall be considered to have
continued for the entirety of such month, but in no event for more than
thirty-six (36) months.


The additional provisions of Section 1 of Schedule B hereto are also
incorporated herein if Schedule B is applicable to the Grantee.


For the purposes of this Agreement, “Good Reason” is defined as the occurrence
(without the Grantee’s express written consent) of any of the following, unless
such act or failure to act is corrected, prior to the effective date of
Grantee’s termination of employment, as specified in Grantee’s notice
termination, as provided in the following paragraph: (A) a substantial adverse
alteration in the nature or status of the Grantee’s responsibilities; (B) a
material reduction in the Grantee’s annual base salary; (C) a material reduction
in the Grantee’s target annual bonus; (D) the elimination of any material
employee benefit plan in which the Grantee is a participant or the material
reduction of Grantee’s benefits under such plan, unless the Company either (1)
immediately replaces such employee benefit plan or unless the Grantee is
permitted to immediately participate in other employee benefit plan(s) providing
the Grantee with a substantially equivalent value of benefits in the aggregate
to those eliminated or materially reduced, or (2) immediately provides the
Grantee with other forms of compensation of comparable value to that being
eliminated or reduced; (E) a relocation without the written consent of the
Grantee that requires the Grantee to report to a work location more than
thirty-five (35) miles from the work location to which the Grantee was assigned
prior to the Change in Control.


Grantee is required to provide notice to the Company (or its successor) of the
existence of any of the conditions set forth in the “Good Reason” definition in
this Section 2(d) at least fifteen (15), but not more than sixty (60), days
prior to the date of Grantee’s termination of employment. Upon receipt of such
notice, the Company (or its successor) may, prior to the effective date of
Grantee’s termination of employment, cure or remedy such condition. If Grantee
terminates from employment after providing notice and after the Company (or its
successor) has cured the condition within the time frame set forth in this
Section 2(d), then such termination of employment will be considered to be a
voluntary termination of employment, and not a separation for Good Reason.


The Grantee’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
pursuant to the foregoing provisions of this Section 2(d).


Section 3. Violation of Grantee Obligation. In consideration of the continued
vesting opportunity provided under Section 2 following the termination of
Grantee’s continuous employment by the Company, including Subsidiaries, if, at
any time of such termination of employment, Grantee is eligible for an
immediately payable early or normal retirement benefit under the Spectra Energy
Retirement Cash Balance Plan or Functional Equivalent Plan, Grantee agrees to
the noncompetition and other restrictions set forth in Section 2 of Schedule A
hereto or Section 3 of Schedule B hereto, as






2016 Performance Award - Double Trigger - Stock            6



--------------------------------------------------------------------------------





applicable to the Grantee. In the event that Grantee violates applicable
noncompetition and other restrictions, the continued vesting opportunity
provided under Section 2 shall terminate and be forfeited.


Section 4. Forfeiture/Expiration. Any Performance Share unit subject to this
Award shall be forfeited upon the termination of the Grantee’s continuous
employment by the Company, including Subsidiaries, from the Date of Grant,
except to the extent otherwise provided in Section 2, and, if not previously
vested and paid, deferred or forfeited, shall expire immediately before the
tenth (10th) anniversary of the Date of
Grant. The additional provisions of Section 4 of Schedule B hereto are also
incorporated herein if Schedule B is applicable to the Grantee. Any Dividend
Equivalent subject to this Award shall expire at the time its tandem Performance
Share unit (i) is vested and paid, or deferred, (ii) is forfeited, or (iii)
expires.


Section 5. Dividend Equivalent Payment. Payment with respect to any Dividend
Equivalent subject to this Award that is in tandem with a Performance Share unit
that is vested and paid shall be paid in cash to the Grantee as soon as
practicable following the vesting and payment of the Performance Share unit and
in no event later than the end of the third calendar year following the year of
the Date of Grant, except, if the vested Performance Share unit is deferred by
Grantee as provided in Section 6, payment with respect to the tandem Dividend
Equivalent shall likewise be deferred. Payment under this Section 5 shall be
made not later than thirty (30) days after payment hereunder of the related
tandem Performance Share units. The Dividend Equivalent payment amount shall
equal the aggregate cash dividends declared and paid with respect to one (1)
share of Common Stock for the period beginning on the Date of Grant and ending
on the date the vested, tandem Performance Share unit is paid or deferred and
before the Dividend Equivalent expires. However, should the Grantee receive
shares under this Award without the right to receive a dividend and, because of
the timing of the declaration of such dividend, the Grantee is not otherwise
entitled to payment under the expiring Dividend Equivalent with respect to such
dividend, the Grantee, nevertheless, shall be entitled to such payment. Dividend
Equivalent payments shall be subject to withholding for taxes.


Section 6. Payment of Performance Share Units. Payment of Performance Share
units subject to this Award shall be made to the Grantee in a single lump sum
payment as soon as practicable following the time such Performance Share units
become vested in accordance with Section 2 prior to their expiration but in no
event later than thirty (30) days following such vesting event and in no event
later than the end of the third calendar year following the year of the Date of
Grant, except to the extent deferred by the Grantee in accordance with such
procedures as the Committee, or its designee, may prescribe that comply with the
requirements of Code Section 409A, or any Canadian law equivalent, if
applicable. Any deferral of Performance Share units hereunder shall apply to
both payment of Performance Share units and the related tandem Dividend
Equivalents. Payment shall be subject to withholding for taxes. Payment shall be
in the form of one (1) share of Common Stock for each full vested Performance
Share unit, and any fractional vested Performance Share unit shall be






2016 Performance Award - Double Trigger - Stock            7



--------------------------------------------------------------------------------





rounded up to the next whole share for purposes of both vesting under Section 2
and payment under this Section 6. Notwithstanding the foregoing, the number of
shares of Common Stock that would otherwise be paid (valued at Fair Market Value
on the date the respective Performance Share units became vested) shall be
reduced by the Committee, or its delegatee, in its sole discretion, to fully
satisfy any tax required to be withheld, unless the Company, or employing
Subsidiary, as applicable, and the Grantee agree that such tax obligations will
instead be satisfied by the Grantee timely tendering to the Company, or
employing Subsidiary, as applicable, sufficient cash to satisfy such obligations
and the Grantee does timely tender such cash. In the event that payment, after
any such reduction in the number of shares of Common Stock to satisfy
withholding for tax requirements, would be for less than ten (10) shares of
Common Stock, then, if so determined by the Committee, or its delegatee, in its
sole discretion, payment, instead of being made in shares of Common Stock, shall
be made in a cash amount equal in value to the shares of Common Stock that would
otherwise be paid, valued at Fair Market Value on the date the respective
Performance Share units became vested.


Section 7. No Employment Right. Nothing in this Agreement or in the Plan shall
confer upon the Grantee the right to continued employment by the Company or any
Subsidiary, or affect the right of the Company or any Subsidiary to terminate
the employment or service of the Grantee at any time for any reason.


Section 8. Nonalienation. The Performance Share units and Dividend Equivalents
subject to this Award are not assignable or transferable by Grantee. Upon any
attempt to transfer, assign, pledge, hypothecate, sell or otherwise dispose of
any such Performance Share unit or Dividend Equivalent, or of any right or
privilege conferred hereby, or upon the levy of any attachment or similar
process upon such Performance Share unit or Dividend Equivalent, or upon such
right or privilege, such Performance Share unit or Dividend Equivalent, or right
or privilege, shall immediately become null and void.


Section 9. Grantee Confidentiality Obligations. In accepting this Performance
Award, Grantee acknowledges that Grantee is obligated under Company policy, and
under federal, state, provincial and other applicable law, to protect and
safeguard the confidentiality of trade secrets and other proprietary and
confidential information belonging to the Company and its affiliates that are
acquired by Grantee during Grantee’s employment with the Company and its
affiliates, and that such obligations continue beyond the termination of such
employment. Grantee agrees to notify any subsequent employer of such obligations
and that the Company and its affiliates, in order to enforce such obligations,
may pursue legal recourse not only against Grantee, but against a subsequent
employer of Grantee. Grantee agrees that he shall not disclose the existence or
terms of this Agreement to anyone other than his spouse, tax advisor(s) and/or
attorney(s), provided that he first obtains the agreement of such persons to be
bound by the confidentiality provisions of this paragraph. Grantee also agrees
to immediately give the Company written notice in accordance with the








2016 Performance Award - Double Trigger - Stock            8



--------------------------------------------------------------------------------





provisions of this Agreement in the event he is legally required to disclose any
of the confidential information covered by the provisions of this paragraph.


Section 10. Nonsolicitation. Grantee further agrees that he will not, either
directly or indirectly, solicit, hire or employ, or cause any other person,
company, or entity to solicit, hire or employ, any employee or contractor
retained or employed by the Company or its affiliates during the period of
Grantee’s employment and for the period set forth in Section 3 of Schedule A
hereto or Section 5 of Schedule B hereto, as applicable to the Grantee. The
provisions of this paragraph shall not apply to contact initiated by an employee
or contractor of the Company or its affiliates in response to a general
solicitation of applications for employment. Grantee agrees that this Agreement
is subject to the provisions of this paragraph.


Section 11. Notices. All notices under this Agreement shall be mailed or
delivered by hand to the parties at their respective addresses set forth beneath
their signatures below or at such other address as may be designated in writing
by either party to the other party, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.


Section 12. Payments Subject to Clawback. To the extent that any payment under
this Agreement is subject to clawback under Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, as it may be amended from time to
time, such amount will be clawed back in appropriate circumstances, as
determined under the terms and conditions prescribed by such Act and the
authority issued thereunder. Further, the Company will be entitled to the extent
permitted or required by any other applicable law and/or Company policy as in
effect from time to time (including, but not limited to, the Policy on Recovery
of Executive Compensation) to recoup compensation of whatever kind paid by the
Company or any of its affiliates at any time to the Grantee pursuant to this
Agreement.


Section 13. Determinations. Determinations by the Committee, or its delegatee,
shall be final and conclusive with respect to the interpretation of the Plan and
this Agreement.


Section 14. Governing Law and Severability. The validity and construction of
this Agreement shall be governed, construed and enforced in accordance with the
laws of the State of Delaware applicable to transactions that take place
entirely within that state. The invalidity of any provision of this Agreement
shall not affect any other provision of this Agreement, which shall remain in
full force and effect.


Section 15. Code Section 409A. Notwithstanding any provision of this Agreement
to the contrary, for purposes of this Agreement, the termination of Grantee’s
employment shall not result in the payment of any amount hereunder that is
subject to, and not exempt from, Code Section 409A, unless such termination of
employment constitutes a “separation from service” as defined under Code Section
409A. Further, notwithstanding any provision of this Agreement to the contrary,
if any payment or other benefit provided herein would be subject to unfavorable
tax consequences under Code






2016 Performance Award - Double Trigger - Stock            9



--------------------------------------------------------------------------------





Section 409A because the timing of such payment is not delayed as provided in
Code Section 409A for a “specified employee” (within the meaning of Code Section
409A), then if the Grantee is a “specified employee,” any such payment that the
Grantee would otherwise be entitled to receive during the first six (6) months
following Grantee’s termination of employment from the Company, shall be
accumulated and paid, within thirty (30) days after the date that is six (6)
months following the Grantee’s date of termination of employment from the
Company, or such earlier date upon which such amount can be paid under Code
Section 409A without being subject to such unfavorable tax consequences such as,
for example, upon the Grantee’s death.


Section 16. Conflicts with Plan, Correction of Errors, Grantee’s Consent, and
Amendments. In the event that any provision of this Agreement conflicts in any
way with a provision of the Plan, such Plan provision shall be controlling and
the applicable provision of this Agreement shall be without force and effect to
the extent necessary to cause such Plan provision to be controlling. In the
event that, due to administrative error, this Agreement does not accurately
reflect an Award properly granted to the Grantee pursuant to the Plan, the
Company, acting through its Executive Compensation Department, reserves the
right to cancel any erroneous document and, if appropriate, to replace the
cancelled document with a corrected document.    It is the intention of the
Company and the Grantee that this Agreement either (i) comply with the salary
deferral arrangement rules under Canadian law and Code Section 409A, as
applicable, or (ii) not be construed as a salary deferral arrangement under
Canadian law and be exempt from Code Section 409A, to the extent applicable.
Accordingly, this Agreement shall be interpreted as necessary and to the extent
legally permissible to comply with the requirements of, or exemption under,
Canadian law and Code Section 409A, as applicable, as determined by the
Committee or its delegate.    Grantee shall also be deemed to consent to any
amendment of the Plan or the Agreement as the Committee may reasonably make in
furtherance of such intention, and the Committee shall promptly provide, or make
available to, the Grantee a copy of any such amendment. Finally, this Agreement
may be amended or modified at any time and from time to time by action of the
Committee.


Section 17. Equitable Remedies. Grantee hereby acknowledges and agrees that a
breach of Grantee’s obligations under this Agreement would result in damages to
the Company that could not be adequately compensated for by monetary award.
Accordingly, in the event of any such breach by Grantee, in addition to all
other remedies available to the Company at law or in equity, the Company will be
entitled as a matter of right to apply to a court of competent jurisdiction for
such relief by way of restraining order, injunction, decree or otherwise, as may
be appropriate to ensure compliance with the provisions of this Agreement.


Section 18. Arbitration Agreement. The Grantee and the Company both agree that
any dispute arising out of or related to this Agreement, which does not involve
the Company seeking a court injunction or other relief as provided for in
Section 17, shall be resolved by binding arbitration under the employment
dispute resolution rules of the American Arbitration Association and that any
proceeding under the provisions of this






2016 Performance Award - Double Trigger - Stock            10



--------------------------------------------------------------------------------





Section 18 shall be held in Houston, Texas. The parties both irrevocably WAIVE
ANY AND ALL RIGHTS TO A JURY as to any and all claims and issues in any such
dispute. By this provision, both the Grantee and the Company understand and
agree that any and all claims and issues in such dispute shall be decided by
such arbitration proceeding.


Notwithstanding the foregoing, this Award is subject to cancellation by the
Company in its sole discretion unless the Grantee, by not later than ___________
____,
_______, has signed a duplicate of this Agreement, in the space provided below,
and returned the signed duplicate to the Executive Compensation Department -
Performance Stock (WO 1O23), Spectra Energy Corp, P. O. Box 1642, Houston, TX
77251-1642, which, if, and to the extent, permitted by the Executive
Compensation Department, may be accomplished by electronic means.


[Signature Page Follows]




































































2016 Performance Award - Double Trigger - Stock            11



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
granted in Houston, Texas, to be effective as of the Date of Grant.








ATTEST:                SPECTRA ENERGY CORP






By: __________________    By: ___________________________________    


Corporate Secretary         Chair, President & CEO, Spectra Energy Corp






Address for Notices:


5400 Westheimer Court
Mail Drop 1O23
Houston, Texas 77056


Attention: Karen Gowder






Acceptance of Performance Award


IN WITNESS OF Grantee’s acceptance of this Performance Award and Grantee’s
agreement to be bound by the provisions of this Agreement and the Plan, Grantee
has signed this Agreement this day of , .




_______________________________________
Grantee’s Signature




_______________________________________
(print name)




_______________________________________
(employee ID)


Address for Notices:




_______________________________________
(address)




_______________________________________
(address)


2016 Performance Award - Double Trigger - Stock            12



--------------------------------------------------------------------------------





EXHIBIT A








The Peer Group will consist of the following:


• Companies in the S&P 500 Energy Index
•
Companies in the Alerian MLP Index, excluding DCP Midstream Partners L(DPM) and
Spectra Energy Partners, LP (SEP)

•Enbridge Inc. (ENB)
•TransCanada Corporation (TRP)






























































2016 Performance Award - Double Trigger - Stock            13



--------------------------------------------------------------------------------






SCHEDULE A


This Schedule A and the provisions hereof shall apply to the Grantee if (and
only if) the Grantee is on the payroll of one of the Company’s directly or
indirectly held or majority or greater-owned subsidiaries or affiliates that is
a United States entity.


Section 1.    For purposes of Section 2(c) and Section 2(d) of the Agreement,
“permanent and total disability” shall have the meaning set forth in Code
Section
22(e)(3).


Section 2.    The following provisions shall apply for purposes of Section 3 of
the
Agreement:


Grantee agrees that during the period beginning with such termination of
employment and ending with the third anniversary of the Date of Grant
(“Restricted Period”), Grantee shall not (i) without the prior written consent
of the Company, or its delegatee, become employed by, serve as a principal,
partner, or member of the board of directors of, or in any similar capacity
with, or otherwise provide service to, a competitor, to the detriment, of the
Company or any Subsidiary, or (ii) violate any of Grantee's other noncompetition
obligations, or any of Grantee’s nonsolicitation or nondisclosure obligations,
to the Company or any Subsidiary. The noncompetition obligations of clause (i)
of the preceding sentence shall be limited in scope and shall be effective only
to competition with the Company or any Subsidiary in the businesses of:
gathering, processing or transmission of natural gas or crude oil, resale or
arranging for the purchase or for the resale, brokering, marketing, or trading
of natural gas, or derivatives thereof; gathering, compression, treating,
processing, fractionation, transportation, trading, marketing of natural gas
components, including natural gas liquids, or of crude oil; and sales and
marketing of natural gas, domestically and abroad; and any other business in
which the Company, including Subsidiaries, is engaged at the termination of
Grantee’s continuous employment by the Company, including Subsidiaries; and
within the following geographical areas (i) any country in the world where the
Company, including Subsidiaries, has at least US$25 million in capital deployed
as of termination of Grantee’s continuous employment by Company, including
Subsidiaries; (ii) the continent of North America; (iii) the United States of
America and Canada; (iv) the states of (A) Virginia, (B) Georgia, (C) Florida,
(D) Texas, (E) California, (F) Massachusetts, (G) Illinois, (H) Michigan, (I)
New York, (J) Colorado, (K) Oklahoma, (L) Kentucky, (M) Ohio, (N) Louisiana, (O)
Kansas, (P) Montana, (Q) Missouri, (R) Nebraska, and (S) Wyoming; and (v) any
state or states or province or provinces in which was conducted a business of
the Company, including Subsidiaries, which business constituted a substantial
portion of Grantee’s employment. The Company






2016 Performance Award - Double Trigger - Stock            A-1



--------------------------------------------------------------------------------





and Grantee intend the above restrictions on competition in geographical areas
to be entirely severable and independent, and any invalidity or enforceability
of this provision with respect to any one or more of such restrictions,
including geographical areas, shall not render this provision unenforceable as
applied to any one or more of the other restrictions, including geographical
areas. If any part of this provision is held to be unenforceable because of the
duration, scope or area covered, the Company and Grantee agree to modify such
part, or that the court making such holding shall have the power to modify such
part, to reduce its duration, scope or area, including deletion of specific
words and phrases, i.e., “blue penciling”, and in its modified, reduced or blue
pencil form, such part shall become enforceable and shall be enforced. Nothing
herein shall be construed to prohibit Grantee being retained during the
Restricted Period in a capacity as an attorney licensed to practice law, or to
restrict Grantee providing advice and counsel in such capacity, in any
jurisdiction where such prohibition or restriction is contrary to law.


Section 3. The nonsolicitation period for purposes of Section 10 of the
Agreement is a period of three (3) years following Grantee’s termination of
employment with the Company and its affiliates.
































































2016 Performance Award - Double Trigger - Stock            A-2



--------------------------------------------------------------------------------






SCHEDULE B


This Schedule B and the provisions hereof shall apply to the Grantee if (and
only if) the Grantee is on the payroll of one of the Company’s directly or
indirectly held or majority or greater-owned subsidiaries or affiliates that is
a Canadian entity.


Section 1. The following provisions shall be incorporated immediately before the
definition of “Cause” in Section 2(b) of the Agreement and immediately before
the definition of “Good Reason” in Section 2(d) of the Agreement:


The date that the Grantee’s continuous employment is terminated for the purposes
of Section 2(b) and Section 2(d) shall be deemed to be the date on which any
notice of termination of employment provided to such Grantee is stated to be
effective (or in the case of an alleged constructive dismissal, the date on
which the alleged constructive dismissal is alleged to have occurred), and not
during or as of the end of any period following such date during which the
Grantee is in receipt of, or entitled to receive, statutory, contractual, or
common law notice of termination or any compensation in lieu of such notice.


Section 2. For purposes of Section 2(c) and Section 2(d) of the Agreement, an
individual shall be considered to have a “permanent and total disability” if the
individual is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months.


Section 3. The following provisions shall apply for purposes of Section 3 of the
Agreement:


Grantee agrees that during the period beginning with such termination of
employment and ending with the earlier of (1) the third anniversary of the Date
of Grant or (2) the first anniversary of the date of such termination of
employment (“Restricted Period”), Grantee shall not (i) without the prior
written consent of the Company, or its delegatee, become employed by, serve as a
principal, partner, or member of the board of directors of, or in any similar
capacity with, or otherwise provide service to, a competitor, to the detriment,
of the Company or any Subsidiary, or (ii) violate any of Grantee’s other
noncompetition obligations, or any of Grantee’s nonsolicitation or nondisclosure
obligations, to the Company or any Subsidiary. The noncompetition obligations of
clause (i) of the preceding sentence shall be limited in scope and shall be
effective only to competition with the Company or any Subsidiary in the
businesses of: gathering, processing or transmission of natural gas or crude
oil, resale or










2016 Performance Award - Double Trigger - Stock            B-1

--------------------------------------------------------------------------------





arranging for the purchase or for the resale, brokering, marketing, or trading
of natural gas, or derivatives thereof; gathering, compression, treating,
processing, fractionation, transportation, trading, marketing of natural gas
components, including natural gas liquids, or of crude oil; and sales and
marketing of natural gas, domestically and abroad; and any other business in
which the Company, including Subsidiaries, is engaged at the termination of
Grantee’s continuous employment by the Company, including Subsidiaries; and
within the geographical area of the province in which Grantee was employed at
termination of employment from the Company and employing Subsidiaries. If any
part of this provision is held to be unenforceable because of the duration,
scope or area covered, the Company and Grantee agree to modify such part, or
that the court making such holding shall have the power to modify such part, to
reduce its duration, scope or area, including deletion of specific words and
phrases, i.e., “blue penciling”, and in its modified, reduced or blue pencil
form, such part shall become enforceable and shall be enforced. Nothing herein
shall be construed to prohibit Grantee being retained during the Restricted
Period in a capacity as an attorney licensed to practice law, or to restrict
Grantee providing advice and counsel in such capacity, in any jurisdiction where
such prohibition or restriction is contrary to law.


Section 4.    The following provisions shall be incorporated after the first
sentence in Section 4 of the Agreement:


The date of the termination of Grantee’s continuous employment with the Company,
including Subsidiaries, for the purposes of this Section 4 shall be deemed to be
the date on which any notice of termination of employment provided to or by such
Grantee is stated to be effective (or in the case of an alleged constructive
dismissal, the date on which the alleged constructive dismissal is alleged to
have occurred), and not during or as of the end of any period following such
date during which the Grantee is in receipt of, or entitled to receive,
statutory, contractual, or common law notice of termination or any compensation
in lieu of such notice.


Section 5. The nonsolicitation period for purposes of Section 10 of the
Agreement is a period of one (1) year following Grantee’s termination of
employment with the Company and its affiliates.




2016 Performance Award - Double Trigger - Stock            B-2